Citation Nr: 0840529	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for generalized anxiety disorder prior to May 
21, 2007, and an evaluation greater than 70 percent disabling 
thereafter.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from April 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, New York, which granted service connection for 
generalized anxiety disorder and assigned a 30 percent 
evaluation, effective March 8, 2002.    

In an August 2008 rating decision, the RO increased the 
evaluation for generalized anxiety disorder to 70 percent, 
effective May 21, 2007.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence dated on July 29, 2004 shows that the veteran's 
generalized anxiety disorder caused occupational and social 
impairment with reduced reliability and productivity, but 
that it did not cause deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

2.  For the period subsequent to May 21, 2007, the veteran's 
generalized anxiety disorder does not cause total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Effective July 29, 2004, the criteria for a 50 percent 
evaluation, but no higher, for generalized anxiety disorder 
were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9400 
(2008).

2.  For the period subsequent to May 21, 2007, the criteria 
for an evaluation higher than 70 percent for generalized 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, 
DC 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in an August 2007 letter, the veteran 
was informed that a disability rating and effective date 
would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since providing the veteran additional VCAA notice in August 
2007, the RO readjudicated the veteran's claim in the August 
2008 supplemental statement of the case (SSOC).  This is 
important to note because the Federal Circuit Court has held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and VA examinations.  In response to 
the August 2008 SSOC, the veteran returned a response form 
indicating that he had no other information or evidence to 
submit.  So as there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

With regard to the generalized anxiety disorder claim, the 
Board is satisfied that there was substantial compliance with 
its July 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  


Entitlement to Increased Evaluation for Generalized Anxiety 
Disorder

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Moreover, staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected generalized anxiety disorder, which 
was evaluated as 30 percent disabling prior to May 21, 2007, 
and 70 percent disabling thereafter.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

The veteran's generalized anxiety is evaluated under DC 9400, 
where a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130.

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  According to the DSM-IV, a 
GAF score of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Evidence relevant to the severity of the veteran's service-
connected psychiatric disability includes a November 2003 VA 
examination report.  According to such report, the veteran 
had not participated in counseling in the year prior to the 
examination.  The examiner noted a very significant family 
history of alcoholism.  His four siblings and both parents 
were alcoholics.  He stopped drinking 16 years prior to the 
examination.  At the examination, the veteran was cooperative 
with the physician.  He did not display any obvious deficits 
in memory or thinking.  His speech was logical and focused 
throughout the interview.  He described his mood as varying, 
and the examiner noted that it vacillated between dysphoria 
and anxiety, and that he appeared to be chronically anxious.  
He denied anger without cause, but reported crying spells for 
the past five years. He felt that he had a bad temper.  He 
described significant anxiety attacks, two of which were so 
severe that he went to the emergency room because he thought 
he was having a heart attack.  He had a poor appetite because 
he was too nervous to eat.  He had insomnia and could not 
relax when he went to bed.  The examiner diagnosed the 
veteran with general anxiety disorder, with moderate 
impairment in his overall functioning and assigned a GAF 
score of 59.  

In July 2004, P. P., a VA social worker who treated the 
veteran, submitted a letter to VA to advocate for an 
increased evaluation.  P. P. noted that in December 2001, 
when the veteran began treatment, he had a GAF score of 45.  
P. P. stated that each of the veteran's four appointments was 
dominated by racing speech, and obvious anxiety.  After the 
fourth appointment, the veteran was not heard from for two 
years.  Beginning in February 2004, P. P. began seeing the 
veteran again, and found him to exhibit more pronounced 
symptoms than in 2002.  P. P. stated that the veteran had a 
difficult relationship with his adult son, experienced 
ruminating thoughts, insomnia, self hatred, poor self esteem, 
and impaired memory.  P. P. opined that the veteran was 
significantly impaired and that his symptoms had worsened due 
to the fact that his anxiety and paranoia prevented him from 
engaging in self help.  The veteran was described as 
incapable of sustaining employment due to his bilateral foot 
disability, and that this contributed to his anxiety.  

A January 2005 VA behavioral health outpatient progress note 
showed that the veteran denied taking medication for his 
anxiety disorder.  He had a GAF score of 45. 

A June 2005 VA treatment note showed that the veteran was 
discontinued from the active case load due to lack of contact 
for a period of six months.  

In May 2007, the veteran received his first mental health 
treatment since June 2005.  He complained that his marriage, 
finances, and living arrangements were sources of stress for 
him.  He did not want to take prescription medicine because 
he did not want to experience side effects.  He felt anger 
towards his wife because she thought he was "not trying hard 
enough" to increase the family income.  His speech was 
coherent, logical, and of rapid rate and elevated pressure.  
His mood was depressed with congruent affect.  There was no 
evidence of psychotic features.  

In October 2007, the veteran met with a social worker at a VA 
facility.  The social worker noted that his disability from 
anxiety was "clearly apparent" and assigned a GAF score of 
45.  

In February 2008, the veteran received treatment at a VA 
facility.  He was described as having "significant" 
anxiety.  He reported excessive ongoing worry and tension, 
irritability, headaches, difficulty concentrating, and 
nausea.  The social worker noted that the veteran did not 
trust medication, which made him difficult to treat.  

In April 2008, the veteran underwent a VA mental disorders 
examination.  The claims folder was reviewed by the examiner.  
The examiner noted that the veteran was assigned a GAF score 
of 45 on May 21, 2007.  The veteran had a prescription for 
Xanax, but he refused to take it or any other anti-anxiety 
medications.  The examiner found this noteworthy because the 
veteran was "crippled" by anxiety.  Since leaving the 
service, the veteran worked construction.  He felt that 
construction was the only field he could work in, and that he 
can no longer work due to his multiple physical impairments.  
The examiner found that the veteran demonstrated marked 
impairment in occupational function, and noted that "[i]t 
appears quite likely that an objective person such as a 
physician would deem the veteran to be employable...[h]owever, 
it does appear that his mental disability... does render him 
unemployable."  

Socially, the veteran was married to his first wife for six 
months and then the marriage was annulled.  He had a daughter 
with his first wife.  She lived near the veteran but he had 
no contact with her.  At the time of the examination, the 
veteran had been married to his second wife for 17 years.  He 
described his relationship with their adult son as "not 
good."  He felt that his relationship with his second wife 
was very good, and he cried repeatedly while talking about 
her, he felt guilty because she was ill and he could not take 
care of her.  He had four siblings and was estranged from 
three of them.  He had one friend.  The examiner found that 
he had marked social impairment.  
Upon examination, he displayed good grooming and hygiene.  
However, he cried approximately 20 times during the 
interview, indicating extensive emotional lability.  The 
examiner suspected that the veteran suffered from bipolar 
disorder, though he had not been diagnosed with this 
condition.  The veteran's speech was logical, focused, and 
relevant to the topics of discussion despite his emotional 
lability.  He described his typical mood as "angry and 
depressed," and admitted to feeling moody and volatile.  He 
also reported anger and crying spells which occurred without 
cause.  He denied hallucinations but readily admitted to 
paranoia.  He reported a history of anxiety attacks, which 
were triggered by loss of income, paying bills, or anything 
dealing with money.  The examiner strongly suspected that the 
veteran had regular anxiety attacks, and that his thinking 
was obsessive.  He slept about four or five hours a night, 
and had decreased self esteem.  He did not display deficits 
in immediate, short, or long term memory but the examiner 
suspected that the veteran was highly distractible.  He 
reported feelings of helplessness, hopelessness, and 
worthlessness, but denied being actively suicidal.  The 
veteran enjoyed riding motorcycles as a hobby, and used to 
coach little league but quit.  

The examiner concluded that the veteran displayed a crippling 
anxiety, and that he may also suffer from bipolar disorder.  
The veteran displayed marked social and occupational 
functioning.  The examiner diagnosed him with generalized 
anxiety disorder and assigned a GAF score of 45.  

On review, the Board finds that, effective July 29, 2004, the 
evidence shows that veteran was entitled to a 50 percent 
evaluation, based upon the above noted letter from P. P.   
Prior to July 29, 2004, the evidence did not support an 
evaluation higher than 30 percent because, while it showed 
that the veteran had a GAF score of 59, it did not show that 
his generalized anxiety disorder caused occupational and 
social impairment with reduced reliability and productivity.  
P. P.'s letter showed that the veteran had insomnia, 
ruminations, and compulsions.  He had difficulty 
concentrating and was described as incapable of sustaining 
employment due to his bilateral foot disability, which 
contributed to his anxiety.  While P. P.'s July 29, 2004 
letter shows that the generalized anxiety disorder met the 
criteria for a 50 percent evaluation, it did not show that 
the veteran had occupational and social impairment with 
deficiencies in most areas.  It alluded to familial problems 
and ruminations, but it did not show that the veteran had any 
problems related to judgment, thinking, or mood.  Therefore, 
reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's generalized anxiety 
disorder more closely approximates a 50 percent evaluation 
beginning on July 29, 2004, the date VA received P. P.'s 
letter.  38 C.F.R. § 4.7.  Therefore, to this extent, the 
preponderance of the evidence is in favor of this claim.  
38 C.F.R. § 4.3.  

For the period after May 21, 2007, the evidence of record 
does not show that the veteran's generalized anxiety disorder 
causes total occupational and social impairment.  While the 
veteran has no relationship with his daughter and a poor 
relationship with his son, it is evident that he has a good 
relationship with his wife.  Additionally, there is no 
evidence of record that he has a thought disorder, persistent 
delusions or hallucinations, or that he is disoriented as to 
time or place.  There is no evidence that he has memory loss 
or that he cannot independently perform activities of daily 
living.  There is no evidence hat he has engaged in grossly 
inappropriate behavior.  His lowest GAF score has been 45.  
While the record shows that his psychiatric condition 
interferes with his ability to maintain employment, it is 
also shown that other physical disabilities contribute to his 
difficulties.  Reviewing the evidence, the Board finds that 
the overall disability picture for the veteran's generalized 
anxiety disorder does not more closely approximate a 100 
percent evaluation.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26; 
see also Hart, supra.  Outside of the staged ratings already 
established, the veteran has not met the requirements for a 
higher rating at any time since the effective date of his 
award, so the Board may not stage his rating further. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Effective July 29, 2004, a 50 percent evaluation, but no 
higher, for generalized anxiety disorder is granted, subject 
to the laws and regulations governing monetary benefits.  
 
For the period subsequent to May 21, 2007, entitlement to a 
disability evaluation greater than 70 percent for generalized 
anxiety disorder is denied.  


REMAND

The Board is not satisfied that there was substantial 
compliance with its July 2007 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

The July 2007 remand inferred a TDIU claim and instructed the 
RO to send the veteran a VCAA notice appropriate for a TDIU 
claim.  The RO did this in August 2007.  The Board also asked 
the RO to readjudicate the veteran's TDIU claim in light of 
any additional evidence obtained.  The RO readjudicated the 
veteran's claim for an increased evaluation for generalized 
anxiety disorder in an August 2008 SSOC and noted that 
further evidence was needed before a decision could be 
rendered for the TDIU claim.  The RO asked the veteran to 
submit financial information, and he submitted a list of his 
expenses in January 2008.  He stated that he and his wife 
lived on $781 a month.  The RO did not issue a SSOC with 
respect to the TDIU issue.  Therefore, another remand is in 
order because the veteran is entitled to compliance with the 
remand instructions.  Dyment, 13 Vet App at 146.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should furnish the veteran and 
his representative a supplemental 
statement of the case for the TDIU claim, 
considering any additional evidence 
obtained, such as the VA examinations 
conducted in April and June 2008, and 
afford him the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


